Citation Nr: 1414115	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-33 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for chondromalacia of the left patella with osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to May 1972, from June 1972 to July 1974 and from November 1982 to May 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, on brokerage for the RO in Detroit, Michigan.  

This claim was previously before the Board, in October 2012, when a claim of entitlement to an evaluation in excess of 20 percent for chondromalacia of the left patella with osteoarthritis, was denied and a claim of entitlement to a total disability rating based on individual unemployability (TDIU), was remanded.  The Veteran appealed the denial of entitlement to an increased evaluation for chondromalacia of the left patella with osteoarthritis, to the United States Court of Appeals for Veterans Claims (Court), which in August 2013, granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), and remanded the claim pursuant to 38 U.S.C. § 7252(a) (West 2002) for readjudication consistent with the Motion.  With respect to the TDIU claim, in September 2013 correspondence, the Veteran and his representative withdrew the TDIU claim.  In January 2014 correspondence, the Detroit RO acknowledged the withdrawal of the TDIU claim.  Thus, this claim is deemed withdrawn and is no longer before the Board.

Also in October 2012, the Board referred the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability, to include as secondary to his service-connected left knee disability.  This claim was raised in December 1989, January 2012 and April 2012 statements from the Veteran.  As in the October 2012 Board decision, the Board again notes that a claim for entitlement to service connection for the right knee was denied in a final September 1987 rating decision.  However, it does not appear any development has been undertaken with respect to the claim to reopen, since the October 2012 Board referral, nor has it been adjudicated by the Agency of Original Jurisdiction (AOJ), and, therefore, it is not before the Board at this time. 
Thus, the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability, to include as secondary to his service-connected left knee disability has been raised, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Consistent with the Court's August 2013 Order granting the parties' JMR, the Board has determined that remand of the Veteran's claim of entitlement to an evaluation in excess of 20 percent for chondromalacia of the left patella with osteoarthritis, is appropriate.

In the JMR, the parties argued that the January 2012 VA examination of the Veteran's left knee was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The parties argued that the January 2012 VA examination was inadequate because subsequent to the January 2012 VA examination, additional private treatment records, from Dr. J. W., were associated with the file.  Specifically, this additional evidence included a December 2009 magnetic resonance imaging (MRI) study, conducted at Magnetic Resonance Imaging of Southfield, which noted the Veteran's left patella was tilted and subluxed laterally.  Consequently, the Board finds that a supplemental opinion which addresses whether the Veteran has any impairment of the left knee manifested by recurrent subluxation or lateral instability, with consideration of the December 2009 MRI, is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to assess the current nature and severity of the service-connected left knee disability.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  All indicated tests, to include range of motion testing in degrees, using a goniometer, should be performed.  Any additional functional impairment due to pain, weakness or fatigability, including on repetitive use, should be set forth in degrees of additional limitation of motion.  The examiner is also requested to consider the December 2009 MRI, which reflected that the Veteran's left patella was tilted and subluxed laterally.  The VA examiner is asked opine as to whether there is any evidence of recurrent subluxation or lateral instability of the left knee, and if so, to what extent.  Rationale must be provided for the opinions offered.

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



